Supreme Court of Florida
                                  ____________

                                  No. SC12-1257
                                  ____________

       TRAVELERS COMMERCIAL INSURANCE COMPANY, etc.,
                        Petitioner,

                                         vs.

                      CRYSTAL MARIE HARRINGTON,
                               Respondent.

                                [October 23, 2014]

POLSTON, J.

      This case is before the Court for review of the First District Court of

Appeal’s decision in Travelers Commercial Insurance Co. v. Harrington, 86 So. 3d
1274 (Fla. 1st DCA 2012). In its decision the First District ruled upon the

following questions, which the court certified to be of great public importance:

      1. WHETHER THE FAMILY VEHICLE EXCLUSION FOR
      UNINSURED MOTORIST BENEFITS CONFLICTS WITH
      SECTION 627.727(3), FLORIDA STATUTES, WHEN THE
      EXCLUSION IS APPLIED TO A CLASS I INSURED WHO SEEKS
      SUCH BENEFITS IN CONNECTION WITH A SINGLE-VEHICLE
      ACCIDENT WHERE THE VEHICLE WAS BEING DRIVEN BY A
      CLASS II PERMISSIVE USER, AND WHERE THE DRIVER IS
      UNDERINSURED AND LIABILITY PAYMENTS FROM THE
      DRIVER’S INSURER, WHEN COMBINED WITH LIABILITY
      PAYMENTS UNDER THE CLASS I INSURED’S POLICY, DO
      NOT FULLY COVER THE CLASS I INSURED’S MEDICAL
      COSTS.

      2. WHETHER UNINSURED MOTORIST BENEFITS ARE
      STACKABLE UNDER SECTION 627.727(9), FLORIDA
      STATUTES, WHERE SUCH BENEFITS ARE CLAIMED BY AN
      INSURED POLICYHOLDER, AND WHERE A NON-STACKING
      ELECTION WAS MADE BY THE PURCHASER OF THE
      POLICY, BUT WHERE THE INSURED CLAIMANT DID NOT
      ELECT NON-STACKING BENEFITS.

Id. at 1278-79.1

      For the reasons explained below, we answer both certified questions in the

negative and quash the First District’s decision.2 We conclude that a family

vehicle exclusion in an automobile insurance policy, which excludes a family

vehicle from the definition of an uninsured motor vehicle, does not conflict with

section 627.727(3), Florida Statutes (2009). We also conclude that uninsured

motorist (UM) benefits are not stackable under section 627.727(9) if the named

insured or purchaser of the policy made a non-stacking election, as this waiver

applies on behalf of all insureds under the policy.

                                 BACKGROUND




      1. We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.

     2. We apply a de novo standard of review to pure questions of law. See
Rando v. Gov’t Emps. Ins. Co., 39 So. 3d 244, 247 (Fla. 2010).


                                         -2-
      On October 29, 2009, Crystal Harrington was injured in a single-car

accident, while riding as a passenger in a car owned by her father, but driven with

permission by a non-family member, Joey Williams. The vehicle was insured by

Travelers Commercial Insurance Company (“Travelers”). Harrington’s mother

was the named insured and the purchaser of the policy on the vehicle. The policy

insured three vehicles and provided liability and non-stacked uninsured motorist

coverage for Harrington, her mother, and her father. Specifically, the Harrington’s

policy provided for bodily injury liability coverage of $100,000 per person and

$300,000 per accident, and non-stacked UM coverage of $100,000 per person and

$300,000 per accident. The policy defined the term “your covered auto” as any

one of the three insured vehicles, which included the vehicle involved in the

accident.

      The driver, Joey Williams, had his own liability policy with Nationwide.

Williams was also covered under the liability provisions of the Harrington’s policy

because the policy defined an “insured” as the named insured, the named insured’s

family, or any other person lawfully occupying the vehicle. Thus, Harrington was

a class I insured and Williams was a class II insured.3


      3. Typically, automobile insurance policies recognize two classes of
insureds, Class I insureds and Class II insureds. “[C]lass I insureds are named
insureds and resident relatives of named insureds.” Travelers Ins. Co. v. Warren,
678 So. 2d 324, 326 n.2 (Fla. 1996). Class II insureds are all other lawful
occupants of an insured vehicle who are not the named insureds or a resident

                                        -3-
      After she was injured, Nationwide paid Harrington the $50,000 limit of

Williams’ liability policy. This payment did not fully cover Harrington’s medical

expenses, and Travelers also tendered its liability limit of $100,000. However,

Harrington’s damages still exceeded the combined liability payments, and she

subsequently sought UM benefits from Travelers. Travelers denied the claim on

the ground that the vehicle was not an “uninsured motor vehicle” as defined in the

policy.

      Specifically, the policy’s definition of an “uninsured motor vehicle”

included an “underinsured” vehicle, that is a vehicle to which a liability policy

applies at the time of the accident but the amount paid under the policy is not

enough to pay the full amount of the insured’s damages. However, the policy also

contained a “family vehicle exclusion” which expressly provided that an uninsured

vehicle does not include any vehicle:

      Owned by or furnished or available for the regular use of you or a
      “family member” unless it is a “your covered auto” to which
      Coverage A of the policy applies and bodily injury liability coverage
      is excluded for any person other than you or any “family member” for
      damages sustained in the accident by you or any “family member[.]”

Therefore, the vehicle in question was excluded from UM coverage pursuant to

this provision.



relative of the named insured; essentially, they are “third party beneficiaries to the
named insureds’ policy.” Id.


                                         -4-
      After Travelers denied her claim for UM benefits, Harrington sued

Travelers, seeking payment of stacked UM benefits in the amount of $300,000,

despite the fact that her mother, the named insured and purchaser of the policy, had

expressly selected and paid for non-stacking UM coverage.

      Before trial, both parties moved for summary judgment, and the trial court

granted summary judgment in favor of Harrington, concluding that the policy

provision excluding family vehicles from UM coverage was invalid because it

conflicted with section 627.727(3)(b) and (c), Florida Statutes (2009). The trial

court also concluded that the waiver executed by Harrington’s mother electing

non-stacking UM coverage did not apply to Harrington because Travelers did not

obtain a knowing acceptance of the limitation of non-stacking UM coverage from

Harrington personally.

      On appeal, the First District affirmed the trial court’s ruling on both the

coverage and stacking issues, but reversed the amount of the UM benefits awarded

and the attorney’s fees awarded because “Travelers’ asserted other defenses which

might impact the amount of the benefits due under the policy.” Harrington, 86 So.
3d at 1278. The First District then certified two questions of great public

importance to this Court. Id. at 1278-79.

                                 ANALYSIS

 I. Whether the Family Vehicle Exclusion Conflicts With Section 627.727(3),
                             Florida Statutes

                                        -5-
      The first question before us is whether the family vehicle exclusion for UM

coverage conflicts with section 627.727(3), Florida Statutes (2009). More

specifically, whether the exclusion conflicts with subsection (b) or (c) of section

627.727(3), when applied to a class I insured, injured in a car accident, who seeks

UM benefits when the combined liability payments from the class II insured’s

policy and the class I insured’s own policy do not fully cover the insured’s medical

expenses.4 As explained below, we find that the exclusion does not conflict with

either subsection.

A. Whether the Policy Exclusion Conflicts With Section 627.727(3)(b),
                         Florida Statutes

      Under Florida law, insurers are required to provide UM coverage for all

vehicles insured for liability purposes, unless the insured expressly rejects UM

coverage. See generally § 627.727(1), Fla. Stat. (2009). In enacting the UM

statute, section 627.727, the Legislature intended “to provide for the broad

protection of the citizens of this State against uninsured motorists.” Salas v.

Liberty Mut. Fire Ins. Co., 272 So. 2d 1, 5 (Fla. 1972). But, as originally enacted,

“UM coverage came into play only when the offending owner or operator carried



       4. Subsection (a), which provides that an insured vehicle may be treated as
uninsured if the liability insurer “[i]s unable to make payment with respect to the
legal liability of its insured within the limits specified therein because of
insolvency,” is not at issue here. § 627.727(3)(a), Fla. Stat. (2009).


                                         -6-
no liability insurance whatsoever.” Shelby Mut. Ins. Co. v. Smith, 556 So. 2d 393,

393 (Fla. 1990). This meant that “the tortfeasor had to be completely uninsured

before [UM] coverage was required to be applicable. Even if an accident victim’s

recovery from the tortfeasor’s insurer was less than his damages, the statute did not

originally require uninsured vehicle coverage to be available for further

compensation.” Williams v. Hartford Accident & Indem. Co., 382 So. 2d 1216,

1218 (Fla. 1980). However, in 1973, the Legislature created subsection

627.727(3)(b) (originally subsection 627.727(2)(b)) to provide UM coverage for

underinsured tortfeasors as well. See Smith, 556 So. 2d at 393-94; see also ch. 73-

180, § 4, Laws of Fla. This subsection provides as follows:

            (3) [T]he term “uninsured motor vehicle” shall, subject to the
      terms and conditions of such coverage, be deemed to include an
      insured motor vehicle when the liability insurer thereof:
            ....

             (b) Has provided limits of bodily injury liability for its insured
      which are less than the total damages sustained by the person legally
      entitled to recover damages[.]

§ 627.727(3)(b), Fla. Stat. (2009).

      Harrington argues, and the First District concluded, that the family vehicle

exclusion in the Travelers policy is void because it conflicts with section

627.727(3)(b), which provides that underinsured vehicles shall be considered

uninsured for purposes of UM coverage, and that Harrington is entitled to both




                                        -7-
liability and UM benefits under the Travelers policy. See Harrington, 86 So. 3d at

1276-77. We disagree.

      While section 627.727(3)(b) provides that underinsured vehicles shall be

considered uninsured for purposes of UM coverage, it also provides that the term

uninsured motor vehicle is “subject to the terms and conditions of such coverage.”

§ 627.727(3)(b), Fla. Stat. And, an insurance “ ‘policy may contain other general

conditions affecting coverage or exclusions on coverage’ as long as the limitations

are unambiguous and ‘consistent with the purposes of the UM statute.’ ”

Sommerville v. Allstate Ins. Co., 65 So. 3d 558, 562 (Fla. 2d DCA 2011) (quoting

Varro v. Federated Mut. Ins. Co., 854 So. 2d 726, 728-29 (Fla. 2d DCA 2003)).

Here, the terms and conditions of the insurance policy expressly and

unambiguously excluded the vehicle in question from the definition of an

“uninsured motor vehicle.” Thus, the family vehicle exclusion does not conflict

with section 627.727(3)(b) because the statute clearly states that the term

“uninsured motor vehicle” is subject to the terms and conditions of the policy.

      Furthermore, we have historically upheld such policy definitions. See, e.g.,

Smith v. Valley Forge Ins. Co., 591 So. 2d 926, 927 (Fla. 1992) (holding that the

insurance policy’s provision excluding “any vehicle that is ‘owned by or furnished

or available for the regular use of you or any family member’ ” from the definition

of an uninsured vehicle was valid and precluded the recovery of UM benefits);


                                        -8-
Reid v. State Farm Fire & Cas. Co., 352 So. 2d 1172, 1173 (Fla. 1977) (holding

that a policy may exclude the vehicle it insures from the definition of an uninsured

motor vehicle); see also Nationwide Mut. Fire Ins. Co. v. Olah, 662 So. 2d 980,

982 (Fla. 2d DCA 1995) (reversing an award of UM benefits because the policy

contained a valid exclusion limiting UM benefits to a vehicle not covered under the

liability section of the policy); State Farm Mut. Auto. Ins. Co. v. McClure, 501 So.
2d 141, 142-43 (Fla. 2d DCA 1987) (concluding that the policy definition of

“uninsured motor vehicle” which excluded a vehicle insured under the liability

portion of the policy was not void against public policy).

          Moreover, as we explained in Travelers Insurance Co. v. Warren, 678 So. 2d
324, 326-27 (Fla. 1996), “section 627.727(3)(b) does not require a stacking of both

liability and UM benefits under the same policy[,]” and section 627.727(3)(b) does

not negate the effect of a policy’s “your car” exclusion. Although in Warren, we

were addressing a claim by a class II insured seeking UM benefits as opposed to a

class I insured like Harrington, this is not a material distinction. Indeed, the facts

in Warren are virtually identical to the facts of this case and compel the same

result.

          Specifically, like Harrington, Dianna Warren was a passenger in a vehicle,

insured by Travelers, that was involved in an accident that resulted in Warren’s

death. Id. at 325-26. Similar to the case at hand, the Travelers policy in Warren


                                          -9-
contained a “your car” exclusion, which provided that the car insured under the

policy was not an uninsured motor vehicle within the meaning of the policy. Id. at

326. Warren’s estate, like Harrington, collected the liability limits from Travelers

and then sought to collect UM benefits from Travelers on the ground that the

vehicle was underinsured because the damages exceeded the liability limits. Id.

      The trial court granted summary judgment for Travelers on the basis of the

policy’s exclusion, but the “[First District] reversed, concluding that section

627.727(3)(b)[,] overrode the insurance policy’s ‘your car’ exception, thereby

allowing [Warren’s] estate to recover both liability and UM benefits under the

same policy.” Id. (footnote omitted). However, on review, a plurality of this Court

quashed the First District’s decision, concluding that section 627.727(3)(b) did not

negate the effect of the policy’s “your car” exclusion and “that the ‘liability

insurer’ referred to in section 627.727(3)(b) means an insurer other than the insurer

providing UM coverage to the claimant.” Id. at 327-28. Thus, given our holding

in Warren, Harrington could not receive UM benefits under the Travelers policy

because Travelers already paid out the liability limits. To hold otherwise would

not only permit stacking of liability and UM coverages under the same policy, but

it would also require treating a vehicle as both insured and uninsured under the

same policy in contravention of a long line of well-established precedent. See,

e.g., Reid, 352 So. 2d at 1173-74 (holding that a vehicle cannot be both insured


                                        - 10 -
and uninsured under the same policy); Bulone v. United Servs. Auto. Ass’n, 660
So. 2d 399, 400-02 (Fla. 2d DCA 1995) (explaining that the UM statute does not

require an automobile policy to treat vehicles as both insured for purposes of

liability coverage and uninsured for purposes of UM coverage); Allstate Ins. Co. v.

Baker, 543 So. 2d 847, 850 (Fla. 4th DCA 1989) (“[A] vehicle cannot be

transformed from an insured vehicle into an uninsured vehicle simply because

liability coverage was barred due to a valid enforceable household exclusion in the

same policy[.]”).

      Accordingly, we conclude that the family vehicle exclusion does not conflict

with section 627.727(3)(b).

B. Whether the Exclusion Conflicts With Section 627.727(3)(c), Florida
                             Statutes

      The first certified question also requires us to consider whether the family

vehicle exclusion conflicts with section 627.727(3)(c), Florida Statutes (2009). For

the reasons explained below, we find that it does not.

      Section 627.727(3)(c) provides UM coverage for an insured vehicle when

the insurer excludes liability coverage for a non-family member, who while driving

the insured vehicle, injures the named insured or the named insured’s family.

Specifically, the statute provides as follows:

            (3) For the purpose of this coverage, the term “uninsured motor
      vehicle” shall, subject to the terms and conditions of such coverage,


                                        - 11 -
      be deemed to include an insured motor vehicle when the liability
      insurer thereof:
             ....
             (c) Excludes liability coverage to a nonfamily member whose
      operation of an insured vehicle results in injuries to the named insured
      or to a relative of the named insured who is a member of the named
      insured’s household.

§ 627.727(3)(c), Fla. Stat. (2009) (emphasis added).

      As we explained in Warren, 678 So. 2d at 328, the Legislature created

subsection (3)(c) to provide UM coverage when a non-family member’s operation

of an insured family vehicle results in an injury to an insured and the insurer

excludes liability coverage for the non-family member. The family vehicle

exclusion here does not conflict with subsection (3)(c) because the liability policy

does not exclude coverage for non-family members. Rather, the Harrington’s

liability policy, consistent with the purposes of subsection (3)(c), covers any

person who drives, with permission, any of the vehicles insured under the policy,

and also provides that an insured vehicle is considered uninsured for purposes of

UM coverage if the liability policy excludes coverage for non-family members

whose operation of the vehicle cause injury to the named insured or the named

insured’s family. Thus, there is no conflict. Furthermore, as we explained in

Warren, 678 So. 2d at 328, “section 627.727(3)(c) d[oes] not stack UM coverage

on top of liability coverage under a single policy.”




                                        - 12 -
      Accordingly, we hold that the family vehicle exclusion does not conflict

with section 627.727(3)(c), Florida Statutes (2009). We therefore answer the first

certified question in the negative.

    II. Stacking of UM Benefits Under Section 627.727(9), Florida Statutes

      The second certified question before us is whether UM benefits are stackable

under section 627.727(9), Florida Statutes (2009), when the named insured and

purchaser of the policy expressly elected non-stacking UM coverage, but the

insured claiming the UM benefits did not expressly make a non-stacking election.

We answer this question in the negative and conclude that the coverage election

made by the named insured is binding on behalf of all insureds under the policy.

      While stacking of UM coverage is presumptive under Florida law, section

627.727(9) provides that an insurer may offer non-stacking coverage provided that

the insurer informs the insured of the limitations of such coverage and the insured

executes an approved form expressly electing non-stacking coverage. See

generally § 627.727(9), Fla. Stat. (2009). In this case, upon purchasing the policy,

Harrington’s mother, the named insured, executed a coverage election form

expressly electing non-stacking UM coverage and, as a result of this election, paid

a corresponding lower insurance premium. The additional insureds under the

policy, Harrington and her father, did not sign the form. Despite this election, the

trial court and the First District concluded that the election of non-stacking


                                        - 13 -
coverage did not apply to Harrington because she did not personally sign the form

waiving stacked UM coverage. Harrington, 86 So. 3d at 1277.

       In reaching this conclusion, the courts focused on the difference in the

statutory language found in section 627.727(9) from that found in section

627.727(1), Florida Statutes (2009). Section 627.727(1) requires that UM

coverage be provided with any liability policy in equal limits to the liability policy,

unless the insured expressly rejects the coverage or elects lower coverage limits by

executing an approved form. § 627.727(1), Fla. Stat. This section further provides

that “[i]f this form is signed by a named insured, it will be conclusively presumed

that there was an informed, knowing rejection of coverage or election of lower

limits on behalf of all insureds.” Id. (emphasis added). Similarly, section

627.727(9) requires that an election of non-stacking UM coverage be expressly

made by executing an approved form and further provides that “[i]f this form is

signed by a named insured, applicant, or lessee, it shall be conclusively presumed

that there was an informed, knowing acceptance of such limitations.” §

627.727(9), Fla. Stat. Because the phrase “on behalf of all insureds” is not present

in subsection (9), the First District agreed with the trial court that the Legislature

intended that “the subsection (9) waiver of stackable coverage must be personally

made by the insured who claims such benefits.” Harrington, 86 So. 3d at 1277.

We disagree.


                                         - 14 -
      As a preliminary matter, we note that the First District did not have to resort

to statutory interpretation in order to determine whether Harrington’s mother’s

election of non-stacking coverage applied on behalf of all the insureds under the

policy because the contract unambiguously stated that the coverage selection

applied on behalf of all insureds under the policy.5 See, e.g., State Farm Mut.

Auto. Ins. Co. v. Menendez, 70 So. 3d 566, 569 (Fla. 2011) (“In interpreting an

insurance contract, we are bound by the plain meaning of the contract’s text.”); V

& M Erectors, Inc. v. Middlesex Corp., 867 So. 2d 1252, 1253 (Fla. 4th DCA

2004) (“[W]here the contract [language] is clear and unambiguous there is no

reason to go further.” (quoting Lab. Corp. of Am. v. McKown, 829 So. 2d 311, 313

(Fla. 5th DCA 2002))); Gen. Sec. Ins. Co. v. Barrentine, 829 So. 2d 980, 981-82

(Fla. 1st DCA 2002) (“If the language of an insurance policy is clear, it must be

construed to mean what it says and nothing more. Courts have no power to create

insurance coverage, if it does not otherwise exist by the terms of the policy.”

(internal citations omitted)).




      5. Specifically, the coverage election form stated that “I, on behalf of all
insureds under the policy, understand and agree that selection of any of the above
options applies to my liability insurance policy and future renewals or
replacements of such policy which are issued at the same Bodily Injury Liability
Limits.”


                                        - 15 -
      Nevertheless, the First District concluded that the Legislature did not intend

for the named insured’s election to apply on behalf of all the insureds under the

policy since, unlike in section 627.727(1), the Legislature did not expressly include

the language “on behalf of all insureds” in the presumption clause in section

627.727(9). Under the First District’s interpretation, any insured under the policy,

other than the named insured who signed the waiver, would be able to collect

stacked UM benefits, despite the fact that the named insured affirmatively made a

non-stacking election and paid a reduced premium based on this election. Not only

would this put the additional insureds in a better position than the named insured—

giving them a benefit they did not pay for—but it also prevents the insurer from

receiving the “reduced liability risk” that they bargained for. See Acquesta v.

Indus. Fire & Cas. Co., 467 So. 2d 284, 285 (Fla. 1985) (“[The insured] correctly

expects the insurance company to be bound by the contract in all respects which

are of benefit to him and the law will enforce those expectations. [Likewise, t]he

insurer correctly expects [the insured] to be bound in all respects which are of

benefit to it. More precisely, both are entitled to all they bargained and paid for.”

(quoting Indus. Fire & Cas. Co. v. Acquesta, 448 So. 2d 1122, 1123 (Fla. 4th DCA

1984))).

      In addition, automobile insurers have never provided individualized UM

coverage; instead, UM coverage premiums are calculated based on the coverage


                                        - 16 -
selected for the policy as whole. Yet, the First District’s interpretation creates the

potential predicament that individuals under the same policy will elect both stacked

and non-stacked UM benefits, making the calculation of a single UM premium

impractical, as well as virtually impossible. See Cont’l Ins. Co. v. Roth, 388 So.
2d 617, 618 (Fla. 3d DCA 1980) (“We envision no rational apportionment of the

[UM] premium among named insureds, should some want the coverage, and others

not; nor can we believe that it was the intention of the legislature, [the insurer], or

the [insured], that a bargain for [UM] coverage be struck per capita, within each

policy, rather than on a policy-by-policy basis.”).

      Accordingly, we hold that a waiver executed by the named insured electing

non-stacking UM coverage is binding on all insureds under the policy under

section 627.727(9). We therefore answer the second certified question in the

negative.

                                   CONCLUSION

      For the reasons explained above, we answer both certified questions in the

negative and quash the First District’s decision.

      It is so ordered.

LABARGA, C.J., and PARIENTE, QUINCE, CANADY, and PERRY, JJ., concur.
LEWIS, J., concurs in result.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.


                                         - 17 -
Application for Review of the Decision of the District Court of Appeal - Direct
Conflict of Decisions

      First District - Case No. 1D11-15

      (Columbia County)

James Paul Waczewski of Luks, Santaniello, Petrillo, & Jones, Tallahassee,
Florida, and Raoul G. Cantero, III, and Maria Josefa Beguiristain of White & Case
LLP, Miami, Florida,

      for Petitioner

Stephen Charles Bullock and Christopher M. Costello of Brannon, Brown, Haley
& Bullock, P.A., Lake City, Florida,

      for Respondent

Cynthia Skelton Tunnicliff and Gerald Don Nelson Bryant, IV, of Pennington,
Moore, Wilkinson, Bell & Dunbar, P.A., Tallahassee, Florida,

      for Amicus Curiae Personal Insurance Federation of Florida

Henry Gerome Gyden and Dorothy Venable DiFiore of Haas, Lewis, & DiFiore,
P.A., Tampa, Florida,

      for Amicus Curiae GEICO Insurance Company

Louis Kahn Rosenbloum of Louis K. Rosenbloum, P.A., Pensacola, Florida,

      for Amicus Curiae The Florida Justice Association




                                      - 18 -